O’BRIEN, J.
Section 63 of the sanitary code of the board of health of the department of health of the city of New York provides as follows:
“Sec. 63. No milk which has been watered, adulterated, reduced or changed in any respect by the addition of water or other substance or by the removal of cream, shall be brought into, held, kept, or offered for sale at any place in the city of New York, nor shall any one keep, have, or offer for sale in the said city any such milk. The term ‘adulterated’ when so used in this section means,” etc.
In framing the complaint, under this section, against the defendant, it was specified that, on the date stated, on a wagon at the West 130th street milk station, in the city of New York, — the- said wagon being a place where mille “was then kept for sale, — one John Tim-merman did then and there unlawfully have, keep, and offer for sale 40 quarts of impure and unwholesome milk, * * * and that such impure * * * milk was then and there, by the said John Tim-merman, unlawfully held, kept, and offered for sale.” The evidence fell far short of supporting the complaint, in that it failed to show that the defendant had the milk for sale, and this was the conclusion of the special sessions; it's finding being, not that the milk in the possession of the defendant was.then held or offered for sale, but, as pointed out, that the evidence sustained the view (about which there was no dispute) that he. had 40 quarts of impure milk in his possession, and upon this ground it was held that he had violated section 63 of the sanitary code. In answer to the appellant’s claim-that the board of health may not pass and enforce such a provision, it is sufficient to say that the legislature, in the exercise of' its constitutional authority, may confer upon boards of health power to enact sanitary ordinances, having the force of law, in the districts over which their jurisdiction extends. Polinsky v. People, 73 N. Y. 65. Nor is there force in the defendant’s further contention that section 63 of the sanitary code was repealed by section 1172 of the charter of the city of New York, and that the state law (section 22, Agricultural Law) is alone controlling upon this subject. The provision of the sanitary code is not inconsistent with the statute, but is, in its nature, merely a more rigorous and additional prohibition or requirement, valid and binding within the city of New York.
The single question presented, therefore, for our consideration, is whether the mere possession of adulterated milk in the city of New York is an offense punishable under section 63 of the sanitary code. In addition to this section, which has for many years been in force, and was originally adopted in 1876, and known as “Section 1186 of the Sanitary Code,” we have the prohibitions of the general state law embodied in section 22 of the agricultural law, to which we have already referred. This latter provision has frequently been construed, but therein nothing is said about mere possession of adulterated milk; nor is there anything therein, or in any other law of the state, to *287the effect that such possession, alone, is a crime. And whether section 63 of the sanitary code is broad enough to-make it a crime has never, so far as we know, been passed upon. It is, however, certainly a strong argument in favor of the construction that mere possession does not, under the ordinance, constitute a crime, to find that during the long period that has elapsed since the section was enacted, and with all the zeal displayed by the department of health to enforce the sanitary code, it has never before been urged that, apart from any intention to sell, the mere possession of adulterated milk was a crime. And here, as pointed out, the complaint did not attempt to charge the defendant simply with possession, but alleged that he “held, kept, and offered for sale” impure milk. The question for our consideration is whether' section 63 is ■ susceptible of the construction that thereby the bringing in of adulterated milk for any purpose is forbidden, and the possession of such milk is made a crime. The language employed is that such impure milk shall not “be brought into, held, kept or offered for sale”; and thus it wall be seen that the purpose or intent for which the adulterated milk is brought in, held, kept, or offered, is an essential element of the offense. Some force is lent to this construction from the language in the opinion in the case to which we have already referred, of Polinsky v. People, supra, where, speaking of the difference between the agricultural law and the ordinance, it is said (73 N. Y. 70):
“The third count [of the indictment] charges an offense not embraced in the statute of 1862, but which is embraced in the ordinance, viz., bringing adulterated milk into the city of New York for sale. The statute relates only to selling or exposing impure or adulterated milk for sale. The ordinance may be violated, and the offense of bringing into the city impure milk or adulterated milk for sale may be complete, without either selling or exposing it for sale.”
Although not authoritative, because the question was not there presented, we have here an argument for the .construction which we think'should in this case prevail, — that in the ordinance, as well as in the statute, the intent or purpose for which the milk was brought into and held within the city, namely, for sale, constituted the gravamen of the offense. In other words, the intention to sell such milk, or to have it for sale, was, as stated, an essential element of the offense; and mere possession, alone, apart from any such intent or purpose, was not inhibited. People v. Wright, 19 Misc. Rep. 135, 43 N. Y. Supp. 290; Same v. Kellina, 23 Misc. Rep. 134, 50 N. Y. Supp. 653; Same v. McDermott-Bulger Dairy Co., 38 Misc. Rep. 265, 77 N. Y: Supp. 888.
If it were the design of those who formulated the ordinance to make possession alone, or the bringing into the city alone, of adulterated milk, regardless of whether it was or was not intended for sale, a crime, then language is easily susceptible of being so molded as to express that design. The ordinance, being k penal one, is to be strictly construed; and it is sufficient to say that the language, employed is so doubtful and inconclusive that we would not be justified, after the lapse of all these years, in giving a broader scope *288than that which has heretofore been claimed for it, or which in any-adjudicated case it has obtained.
Having reached the conclusion, therefore, that the construction given to the ordinance by the court of special sessions — that mere possession, alone, constituted a crime — was erroneous, it follows that the judgment appealed from should be reversed, and a new trial ordered. All concur; LAUGHLIN, J., in result.